THIRD AMENDMENT TO DISTRIBUTION AGREEMENT This third Amendment (the “Amendment”) to the Distribution Agreement (the “Agreement”) dated as of the 31st day of March 2009 and as amended on the 1st day of March 2010 and May 17, 2010 by and between American Beacon Select Funds, American Beacon Mileage Funds and American Beacon Select Funds, each a Massachusetts business trust that acts as an open-end investment company (each a “Client” and, collectively, the “Clients”) and Foreside Fund, Services, LLC, a Delaware limited liability company (“Foreside”) is entered into as of September 1, 2010 (the “Effective Date”). WHEREAS, Foreside and the Client(s) desire to amend Schedule 1 of the Agreement to add a new share class to the American Beacon Funds; and NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: I. Schedule 1 to the Agreement is hereby amended and restated as provided on Appendix A attached hereto; II. All other terms and conditions of the Agreement remain in effect and are hereby incorporated herein by reference. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed in their names and on their behalf by and through their duly authorized officers, as of the Effective Date. American Beacon Funds, American Beacon Mileage Funds and American Beacon Select Funds By:/s/ Gene L, Needles, Jr. Gene L. Needles President FORESIDE FUND SERVICES, LLC By:/s/ Richard J. Berthy Richard J. Berthy, Vice President AMERICAN BEACON FUNDS AMERICAN BEACON MILEAGE FUNDS AMERICAN BEACON SELECT FUNDS DISTRIBUTION AGREEMENT Appendix A Funds and Classes of the Clients As of September 1, 2010 Funds Classes American Beacon Funds Balanced Fund AMR, Institutional, Investor, Advisor, A, C, Y Large Cap Value Fund AMR, Institutional, Investor, Advisor, A, C, Y, Retirement Large Cap Growth Fund AMR, Institutional, A, C, Y Mid-Cap Value Fund AMR, Institutional, Investor, Advisor, A, C, Y Small Cap Value Fund AMR, Institutional, Investor, Advisor, A, C, Y, Retirement S&P 500 Index Fund Institutional, Investor Small Cap Index Fund Institutional Evercore Small Cap Equity Fund Institutional, Investor, A, C, Y International Equity Index Fund Institutional International Equity Fund AMR, Institutional, Investor, Advisor, A, C, Y, Retirement Emerging Markets Fund AMR, Institutional, Investor, A, C, Y High Yield Bond Fund AMR, Institutional, Investor, A, C, Y Retirement Income and Appreciation Fund Investor, A, C, Y Treasury Inflation Protected Securities Fund Institutional, Investor, A, C, Y Intermediate Bond Fund Institutional, Investor, A, C, Y Short-Term Bond Fund Institutional, Investor, A, C, Y Global Real Estate Fund Institutional, Investor, A, C, Y Zebra Large Cap Equity Fund Institutional, Investor, A, C, Y, Retirement Zebra Small Cap Equity Fund Institutional, Investor, A, C, Y, Retirement American Beacon Mileage Funds Money Market Mileage Fund Mileage American Beacon Select Funds Money Market Select Fund U.S. Gov’t. Money Market Select Fund
